Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 1 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 2 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 3 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 4 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 5 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 6 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 7 of 8
Case 21-10077-tnw   Doc 22   Filed 05/06/21 Entered 05/06/21 13:00:32   Desc Main
                             Document     Page 8 of 8
